DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 line 4 has a typographical error, namely “the single request message is included is comprised in the remaining request messages”. Only one of “included” or “comprised” should be in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 6, 9, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 20200288291 A1), hereafter W1.
Regarding Claim 1, W1 discloses the below limitations:	generating a request message to be transmitted to an M2M entity (W1 Fig 7 block 164 M2M entity 162 must generate request prior to sending);	transmitting the generated request message to the M2M entity (Fig 7 block 164 M2M entity 162 sends a request to M2M Entity 161); and	receiving a response message for the request message from the M2M entity (Fig 7 block 166 M2M entity 161 sends a response to M2M Entity 162),	wherein the request message, as a request for a scheduling resource, requests a reservation for the M2M entity (see Fig 11 wherein a time window for notifications (e.g. reservation) is created) or requests a periodic notification (Par 75 discusses issuing notifications when criteria are met within periodical time windows).

    PNG
    media_image1.png
    808
    1202
    media_image1.png
    Greyscale


Regarding Claim 6, W1 discloses the limitation of Claim 1 as well as below limitations:	wherein when the request message requests the periodic notification, the scheduling resource is a child resource of a subscription resource (W1 Par 86 discloses that <xRsrcSub> may be used to support procedures of Fig 7 and may have all child resources/attributes of existing subscription resource).

Regarding Claim 9, W1 discloses the below limitations:	generating a multiplicity of request messages to be transmitted to an M2M entity (W1 Fig 4 Subscriber 132 must generate requests prior to sending them in block 134);	transmitting the generated multiplicity of request messages to the M2M entity (Fig 4 block 134 subscriber 132 sends subscription request to hosting CSE 131; Par 19 subscription step 134 may contain multiple notification URIs); and	receiving a response message for the request messages from the M2M entity (Fig 4 block 136 Hosting CSE 131 sends a subscription response to Subscriber 132),	wherein the multiplicity of request messages based on a same content requests resource generation to the M2M entity (Fig 4 Block 135 CSE 131 creates a subscription resource after receiving request at step 134).

Regarding Claim 18, W1 discloses the below limitations:	a communication unit capable of transmitting and receiving a signal (W1 Fig 20C Transceiver 34); and	a processor capable of controlling the communication unit (Fig 20C Processor 32),	wherein the processor generates a request message to be transmitted to an M2M entity (Fig 7 block 164 M2M entity 162 must generate request prior to sending),	transmits the generated request message to the M2M entity (Fig 7 block 164 M2M entity 162 sends a request to M2M Entity 161), and	receives a response message for the request message from the M2M entity (Fig 7 block 166 M2M entity 161 sends a response to M2M Entity 162), and	wherein the request message, as a request for a scheduling resource, requests a reservation for the M2M entity or requests a periodic notification (see Fig 11 wherein a time window for notifications (e.g. reservation) is created; Par 75 discusses issuing notifications when criteria are met within periodical time windows).

Regarding Claim 20, W1 discloses the limitations of Claim 18 and the below limitations:	wherein when the request message requests the periodic notification, the scheduling resource is a child resource of a subscription resource (W1 Par 86 discloses that <xRsrcSub> may be used to support procedures of Fig 7 and may have all child resources/attributes of existing subscription resource).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of Wang IV (US 20190230175 A1), hereafter W2.
Regarding Claim 2, W1 discloses the limitations of Claim 1.
W1 further discloses the below limitation:	wherein when the request message requests the reservation, the request message comprises reservation information comprising a reservation time (W1 Fig 7 block 164 wherein request includes timeWindowSize (e.g. reservation time)) and
W1 does not disclose the below limitation:	a reservation status.
W2 does disclose the below limitation:	wherein when the request message requests the reservation, the request message comprises reservation information comprising a reservation time (W2 Fig 17 schedule (e.g. reservation time)) and a reservation status (Fig 17 notifTargetStatus (e.g. reservation status)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and W2, to combine the aforementioned message processing method with a parameter representing a reservation time (e.g. time frame to receive notifications) as disclosed in W1 and W2 further with a reservation status (e.g. status of a requested notification) as disclosed in W2. Sending a time frame and status with a notification request ensures that the notification is tailored to be successfully received by the requesting device. Therefore, it would have been obvious to combine W1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, W1 discloses the limitations of Claim 2.
W1 further discloses the below limitation:	wherein the reservation time and the reservation status are represented as an attribute (W1 see Table 1 and Par 86-87 wherein attribute indicates list of target resources involved in a cross-resource subscription (see also W2 Fig 17)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and W2, to combine the aforementioned message processing method with representing reservation time and status as a parameter in a notification request, as disclosed in both W1 and W2. By using a parameter, the details of the notification request can be formatted into an easily parsed format. Creating predictable parameters increases efficiency. Therefore, it would have been obvious to combine W1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, W1 discloses the limitations of Claim 2.
W1 further discloses the below limitation:	wherein when the response message confirms the reservation, a processing request message is transmitted to the entity at the reservation time (W1 Par 111 processor 32 indicates that updated time window procedure is successful or unsuccessful).
W2 also disclose the below limitation:	wherein when the response message confirms the reservation, a processing request message is transmitted to the entity at the reservation time (W2 Fig 7 block 192 Subscription Confirmation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and W2, to combine the aforementioned message processing method with sending a subscription confirmation as disclosed in W2. While W2 doesn’t explicitly say that the confirmation is sent within the reservation time, as discussed above it is understood that the notification request sends a reservation. A POSITA would understand that the response is therefore expected to be sent in the reservation (e.g. time interval) that the requesting device expects to receive information from the sending device. Therefore, it would have been obvious to combine W1 and W1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, W1 discloses the limitations of Claim 18.
W1 further discloses the below limitation:	wherein when the request message requests the reservation, the request message comprises reservation information comprising a reservation time (W1 Fig 7 block 164 wherein request includes timeWindowSize (e.g. reservation time)) and 
W1 does not disclose the below limitation:	a reservation status.
W2 does disclose the below limitation:	wherein when the request message requests the reservation, the request message comprises reservation information comprising a reservation time (W2 Fig 17 notifTargetStatus (e.g. reservation status)) and a reservation status (Fig 17 schedule (e.g. reservation time)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and W2, to combine the aforementioned M2M apparatus with a parameter representing a reservation time (e.g. time frame to receive notifications) as disclosed in W1 and W2 further with a reservation status (e.g. status of a requested notification) as disclosed in W2. Sending a time frame and status with a notification request ensures that the notification is tailored to be successfully received by the requesting device. Therefore, it would have been obvious to combine W1 and W1 to obtain the invention, as specified in the instant claim.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of W2 and further in view of Kim (US 20180205804 A1), hereafter K1.
Regarding Claim 5, W1 discloses the limitations of Claim 2.
W1 further discloses the below limitations:	a request message to be transmitted to the M2M entity is regenerated and transmitted (W1 Fig 7 block 164 M2M entity 162 sends a request to M2M Entity 161), and	wherein the regenerated request message comprises a reservation time that does not overlap with the preceding reservation time (see Fig 13 wherein periodical time windows that do not overlap are disclosed).
W1 and W2 do not disclose the below limitation:	wherein when the response message notifies that the reservation is rejected,	a request message to be transmitted to the M2M entity is regenerated and transmitted;
K1 does disclose the below limitation:	wherein when the response message notifies that the reservation is rejected (K1 Par 64 when "Response Status Code" parameter indicates processing is not complete …),	a request message to be transmitted to the M2M entity is regenerated and transmitted (Par 64 … M2M device may retransmit a retrieval request message after or at a certain time);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1, W2 and K1, to combine the aforementioned message processing method with verifying the success of sending a response and resending in response to a failure, as disclosed in K1, with having the reservation time (e.g. time window) not overlap as disclosed in W1. Resending a different reservation in response to a failure increases the likelihood of success that a reservation is set. Not responding to a failure of reservation is likely to cause errors in the system. Therefore, it would have been obvious to combine W1, W2 and K1 to obtain the invention, as specified in the instant claim.

Claim 7-8, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of Seed IV (US 20190075184 A1), hereafter S1.
Regarding Claim 7, W1 discloses the limitations of Claim 6.
W1 does not disclose the below limitation:	wherein the periodic notification is managed as an attribute, and wherein the attribute is based on information regarding second, minute, hour, day, month, day of week and year for the periodic notification.
S1 does disclose the below limitation:	wherein the periodic notification is managed as an attribute, and wherein the attribute is based on information regarding second, minute, hour, day, month, day of week and year for the periodic notification (S1 Par 59 discloses timestamp attribute (e.g. timestamp=2016104T104017)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and S1, to combine the aforementioned message processing method with associating a periodic notification with a given timestamp as disclosed in S1. W1 discusses time windows (e.g. at Par 21), but does not explicitly say that the windows are second, minute, hour, day, month, etc. The timestamp disclosed in S1 also doesn’t explicitly include all of this, but the example timestamp cited above does indicate sufficient detail to capture all elements of the instant timestamp. Further, the inclusion of a detailed timestamp would be obvious to include if the length of reservation periods can be measured in days, months, or years. Therefore, it would have been obvious to combine W1 and S1 to obtain the invention, as specified in the instant claim. 
Regarding Claim 8, W1 discloses the limitations of Claim 7.
W1 further discloses the below limitation:	wherein the attribute comprises a duration, a start time, an end time, and an excluded time for the periodic notification (W1 Fig 13 and Par 75-77 wherein "periodical time window" and "sliding time window" are discussed, which each include certain durations (parameter timeWindowSize); Fig 11 wherein starting time of window is set to current time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and S1, to combine the aforementioned message processing method with using attributes relating to start time, end time, and duration as disclosed in W1. Examiner notes that while W1 does not disclose an end time, it is obvious to calculate an end time when start time and duration is known. The instant invention is directed to setting time windows to receive periodic notifications, and the parameters described in the instant claim relate to the duration of this time window. The periodic notifications should be limited to a specific time period to prevent overloading a system as it receives more and more requests. Therefore, it would have been obvious to combine W1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, W1 discloses the limitations of Claim 9.
W1 further discloses the below limitation:	wherein an actual content is comprised only in a single resource among the resources generated by the multiplicity of request messages (W1 Par 19 CSE 131 creates a subscription of a subresource of <subscribed-to-resource> after receiving request), and
W1 does not disclose the below limitation:	wherein information indicating that a same content as the content stored in the single resource is included is comprised in the remaining resources.
S1 does disclose the below limitation:	wherein information indicating that a same content as the content stored in the single resource is included is comprised in the remaining resources (S1 Par 66 content sourcing app 202 may check content identifier or address parameter to detect which type of content is being requested).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and S1, to combine the aforementioned message processing method with generation of multiple subresources as disclosed in W1 with maintaining an identifier of content to check if it is the same content being requested, as disclosed in S1. Checking that stored content is the same as requested content allows the system to correctly provide the content being requested. Generating a plurality of resources that only contain a single instance of the requested content also increases efficiency by reducing redundant work. Therefore, it would have been obvious to combine W1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, W1 discloses the limitations of Claim 14.
W1 does not disclose the below limitation:	wherein the information indicating that the same content is comprised is represented as an attribute of the remaining resources.
S1 does disclose the below limitation:	wherein the information indicating that the same content is comprised is represented as an attribute of the remaining resources (S1 Par 66 content sourcing app 202 may check content identifier or address parameter to detect which type of content is being requested).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and S1, to combine the aforementioned message processing method with usage of a content type parameter so that a device can compare stored content to requested content, as disclosed in S1. Maintaining an identity parameter of stored content makes it more efficient for the system to identify and provide said content in response to a request. Therefore, it would have been obvious to combine W1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, W1 discloses the limitations of Claim 9.
W1 does not disclose the below limitation:	wherein the resource that is requested to be generated by the M2M entity is <contentInstance>.
S1 does disclose the below limitation:	wherein the resource that is requested to be generated by the M2M entity is <contentInstance> (S1 Par 5 discloses <contentInstance> resource that is a child resource).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and S1, to combine the aforementioned message processing method with generating contentInstance as disclosed in S1. The contentInstance resource is known in the art, and its inclusion here does not significantly contribute to the novelty of the instant invention. W1 at Par 7 discloses that the requested resource may contain child resources, and the contentInstance disclosed in S1 is such a child instance. Therefore, it would have been obvious to combine W1 and S1 to obtain the invention, as specified in the instant claim.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of Park (US 20170311308 A1), hereafter P1.
Regarding Claim 10, W1 discloses the limitations of Claim 9.
W1 does not disclose the below limitation:	wherein an actual content is comprised only in a single request message among the multiplicity of request messages, and	information indicating that the same content as the single request message is included is comprised in the remaining request messages.
P1 does disclose the below limitation:	wherein an actual content is comprised only in a single request message among the multiplicity of request messages (P1 Fig 7 S701 wherein originator 701 issues a single retrieve request), and	information indicating that the same content as the single request message is included is comprised in the remaining request messages (Fig 7 S703-1, S703-2, S703-3 wherein the resource hosting CSE 702 translates the single retrieve requests into a multiplicity of retrieve URI procedures).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and P1, to combine the aforementioned message processing method with sending a single request and having that request be translated into multiple messages, as disclosed in P1. There may be multiple subscribers to receive the requested notification, and thus it may be useful to respond to multiple relevant subscribers. Therefore, it would have been obvious to combine W1 and P1 to obtain the invention, as specified in the instant claim.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of P1 and S1.
Regarding Claim 11, W1 and P1 disclose the limitations of Claim 10.
W1 and P1 do not disclose the below limitation:	wherein the single request message is transmitted in preference to the remaining request messages with respect to time.
S1 does disclose the below limitation:	wherein the single request message is transmitted in preference to the remaining request messages with respect to time (S1 Par 65-66 discloses a priority parameter indicating urgency of a content request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1, P1 and S1, to combine the aforementioned message processing method with usage of a priority parameter for notification requests, as disclosed in S1. Priority of requests is well-understood in the art, and its inclusion here does not significantly contribute to the novelty of the instant invention. Therefore, it would have been obvious to combine W1, P1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, W1, P1 and S1 disclose the limitations of Claim 11.
W1 and P1 do not disclose the below limitation:	wherein the information indicating that the same content is included is represented as an attribute.
S1 does disclose the below limitation:	wherein the information indicating that the same content is included is represented as an attribute (S1 Par 66 content sourcing app 202 may check content identifier or address parameter to detect which type of content is being requested).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1, P1 and S1, to combine the aforementioned message processing method with checking the type of requested content as disclosed in S1. Checking the type of requested content ensures that the system can respond appropriately to the request. Therefore, it would have been obvious to combine W1, P1 and S1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of Claim 13, namely “comprises a link to a resource generated by the single request message”, distinguishes itself over the prior art by providing a plurality of notifications that all link back to a singular resource. While the prior art does disclose generating subresources from a single request message (see discussion of Claim 10 above), the generated subresources do not point back to a single resource generated by the single, original request message. In fact, the multiplicity of retrieve requests generated by a single retrieve request in Fig 7 of P1 are not distinguished from one another. Because of this, it is unclear which generated resource is specifically tied to the original request and the instant Claim 13 cannot be performed. Claim 16 discloses significantly similar subject matter, and as such is allowable for the same reasons if rewritten in independent form to include all intervening claim limitations.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412